200 S.E.2d 585 (1973)
284 N.C. 366
STATE of North Carolina
v.
James Wesley SHAW, Jr.
No. 58.
Supreme Court of North Carolina.
December 12, 1973.
*587 Atty. Gen. Robert Morgan by Associate Attys. Ralf F. Haskell and Edwin M. Speas, Jr., Raleigh, for the State.
Neill Fleishman, Asst. Public Defender, Fayetteville, for appellant.
BRANCH, Justice.
Defendant, without citation of authority, contends that the trial judge erred by refusing to grant his motion to allow his counsel or his counsel's representative to be present during summoning of the jury.
The regular panel of jurors was exhausted at approximately 11:00 a.m. on the second day of the trial. The trial judge thereupon ordered the Sheriff to summon ten supplemental jurors to report for service at two o'clock p.m. on that day.
G.S. § 9-11 (a), in part, provides:
"Supplemental jurors; special venire.  (a) If necessary, the court may, without using the jury list, order the sheriff to summon from day to day additional jurors to supplement the original venire. Jurors so summoned shall have the same qualifications and be subject to the same challenges as jurors selected for the regular jury list. . . ."
Objections to the special venire based on partiality, misconduct of the Sheriff, or irregularity in making out the jury list, are properly made by challenges to the array. State v. Dixon, 215 N.C. 438, 2 S.E.2d 371; State v. Levy, 187 N.C. 581, 122 S.E. 386; State v. Speaks, 94 N.C. 865.
Defendant had ample opportunity to examine the additional jurors on voir dire. He elected not to challenge the array, and has failed to offer any proof that the Sheriff violated the trust placed in him as an elected official.
To adopt the rule urged by the defendant would be to place another stumbling block in the path of orderly and expeditious trials.
This assignment of error is overruled.
Defendant moved for mistrial on the grounds that Negroes were systematically excluded from the jury. He assigns as error the denial of this motion.
The basis for this assignment of error lies in the fact that all prospective Negro jurors were peremptorily challenged by the Solicitor. Defendant was a Negro and Mrs. Johnson was a white woman. There is no suggestion in the record that the Solicitor has previously followed practices which prevented Negroes from serving on the juries in his District.
The United States Supreme Court has squarely ruled against the contention here urged by defendant. In Swain v. Alabama, *588 380 U.S. 202, 85 S. Ct. 824, 13 L. Ed. 2d 759, the Court, in part, stated:
"The essential nature of the peremptory challenge is that it is one exercised without a reason stated, without inquiry and without being subject to the court's control. . . ."
* * * * * *
"In the light of the purpose of the peremptory system and the function it serves in a pluralistic society in connection with the institution of jury trial, we cannot hold that the Constitution requires an examination of the prosecutor's reasons for the exercise of his challenges in any given case. The presumption in any particular case must be that the prosecutor is using the State's challenges to obtain a fair and impartial jury to try the case before the court. The presumption is not overcome and the prosecutor therefore subjected to examination by allegations that in the case at hand all Negroes were removed from the jury or that they were removed because they were Negroes. Any other result, we think, would establish a rule wholly at odds with the peremptory challenge system as we know it. . . ."
* * * * * *
". . . the defendant must, to pose the issue, show the prosecutor's systematic use of peremptory challenges against Negroes over a period of time.. . ."
Defendant has failed to make out a prima facie case of arbitrary or systematic exclusion of Negroes from the jury. Further, he has failed to show any violation of his Constitutional rights as guaranteed by Article I, Sec. 19 of the North Carolina Constitution.
The trial judge correctly denied defendant's motion for a mistrial.
Defendant assigns as error the action of the trial judge in denying his motions for judgment as of nonsuit.
Defendant admits that Mrs. Johnson's testimony was sufficient to carry the case to the jury on all charges. He, however, argues that her uncorroborated identification of defendant is not sufficient to convict him of the crime of rape. Again defendant cites no authority and seeks to support his position by attacking the credibility of Mrs. Johnson's testimony.
In 2 Strong's N.C.Index 2d, Criminal Law § 106, p. 658, it is stated:
"Where the commission of the crime is admitted or established, the testimony of the prosecuting witness, or of one witness, identifying defendant as the perpetrator, carries the case to the jury regardless of the questionable character of the witnesses, since the credibility of witnesses is a matter for the jury.. . ."
See also State v. Hanes, 268 N.C. 335, 150 S.E.2d 489.
Mrs. Johnson had ample opportunity to clearly observe her assailant over a substantial period of time and her identifications were unequivocal. There was ample, competent evidence to repel defendant's motions as of nonsuit.
Defendant next assigns as error the action of the trial judge in permitting the Solicitor to cross-examine defendant concerning certain in-custody statements without first conducting a voir dire hearing.
On direct examination, defendant testified that on 20 December 1972, he was unemployed. On cross-examination, the following occurred:
"Q. I ask you, Mr. Shaw, if you did not state to Detective Bob Connerly, the individual seated on my immediate right, that you were employed with Allied Industries at Fort Bragg?
ATTORNEY FLEISHMAN: Objection
COURT: Overruled

*589 EXCEPTION EXCEPTION NO. 8
Q. And did not Mr. Connerly ask you where that place of employment was, and you did not know?
ATTORNEY FLEISHMAN: Objection
COURT: Overruled
EXCEPTION EXCEPTION NO. 9
I don't know where Allied Industries is originated from. I knew where I was employed. I don't know the address. I worked at a mess hall. There was no specific person in charge of me. I worked with some young women. . . ."
In rebuttal, the State offered the testimony of Officer Bob Connerly who, in part, testified:
"Q. What, if anything, did you ask James Wesley Shaw at that time?
ATTORNEY FLEISHMAN: Objection. I am going to object to the line of questioning and request a voir dire on it.
COURT: Let me see both sides at the bench. (All attorneys approached the bench.)
COURT: The request for voir dire is denied.
EXCEPTION NO. 16
ATTORNEY FLEISHMAN: Your Honor, is the objection also overruled?
COURT: The objection is overruled.
EXCEPTION NO. 17"
* * * * * *
". . . I asked him where he was employed; he said, `I have been working at Fort Bragg as a KP for Allied Industries.' I asked him where the office of Allied Industries was and he said he didn't know. I asked him where the accounting office was so I could check his employment; he stated that he didn't know. I couldn't get him to advise me as to where I could check the employment. He merely stated that he was a KP at a mess hall at Fort Bragg as one of the civilian KP's hired by the military."
Defendant argues that the challenged evidence amounted to a confession and, therefore, upon his objection and request for a voir dire, the trial judge should have conducted a hearing in the absence of the jury to determine whether the confession was voluntarily made.
Unquestionably it is the rule in this jurisdiction that when the State offers a confession in a criminal trial and defendant objects, the trial judge should determine the competency of the evidence in a preliminary inquiry held in the absence of the jury. State v. Jones, 278 N.C. 88, 178 S.E.2d 820; State v. Vickers, 274 N.C. 311, 163 S.E.2d 481.
Here defendant voluntarily took the stand and thereby became subject to the traditional truth testing devices of cross-examination and impeachment by contradiction. Harris v. New York, 401 U.S. 222, 91 S. Ct. 643, 28 L. Ed. 2d 1.
A confession is an acknowledgment in express words by the accused of his guilt of the charged crime or some essential element of it. State v. Fox, 277 N.C. 1, 175 S.E.2d 561.
Defendant's statement did not amount to a confession since it did not contain an acknowledgment of his guilt of any element of any one of the charged crimes. Thus, Judge Braswell was not required to conduct a voir dire hearing before ruling on the admissibility of this evidence.
Defendant assigns as error the trial judge's ruling admitting evidence concerning his activities on 30 January 1973, some 40 days subsequent to the date of the charged crimes.
*590 On cross-examination, the following exchange took place between the Solicitor and defendant:
"Q. Mr. Shaw, I ask you, as of January 30th, if you did not state to Officers House and Devane of the Fayetteville Police Department that you were in the West Area Trailer Court looking for an individual named Farmer?
ATTORNEY FLEISHMAN: Objection
COURT: Overruled
EXCEPTION EXCEPTION NO. 10
A. Yes, I did."
Thereafter, over defendant's objection, the Solicitor pursued a line of questioning as to whether Farmer lived in the trailer court, the exact address of his trailer, who lived with him and who actually owned the trailer occupied by Farmer.
It is an elementary rule of evidence that matter offered in a case must be relevant to the issues and must tend to establish or disprove them. Sprinkle v. Ponder, 233 N.C. 312, 64 S.E.2d 171. It is also well recognized that in a criminal case, every circumstance which is calculated to shed light upon a supposed crime is relevant and admissible, if otherwise competent. State v. Hamilton, 264 N.C. 277, 141 S.E.2d 506.
We are of the opinion that the challenged evidence is irrelevant since it fails to shed any light upon the issue of defendant's guilt or innocence. However, there is nothing in the evidence which tends to inculpate defendant or impair his credibility. We do not believe that the jury would have reached a different result had the evidence been excluded. State v. Sneeden, 274 N.C. 498, 164 S.E.2d 190; State v. Temple, 269 N.C. 57, 152 S.E.2d 206.
We hold that the admission of the evidence did not result in prejudicial error.
Defendant contends that the trial judge erroneously defined the term reasonable doubt.
Judge Braswell charged:
"The State must prove to you that the defendant is guilty beyond a reasonable doubt. A reasonable doubt is not a vain, imaginary, or fanciful doubt, but is a sane rational doubt. Proof beyond a reasonable doubt means that you must be fully satisfied and entirely convinced or satisfied to a moral certainty of the defendant's guilt."
The trial judge need not define reasonable doubt unless requested to do so, and if he undertakes the definition he is not limited to the use of an exact formula. The definition is sufficient if it is in substantial accord with those approved by this Court. State v. McClain, 282 N.C. 396, 193 S.E.2d 113; and State v. Dobbins, 149 N.C. 465, 62 S.E. 635.
The definition of reasonable doubt given in this case was substantially in accord with those approved by this Court. State v. Britt, 270 N.C. 416, 154 S.E.2d 519; State v. Cook, 263 N.C. 730, 140 S.E.2d 305; State v. Phillip, 261 N.C. 263, 134 S.E.2d 386. However, defendant, relying on State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133, argues that the trial judge erred by omitting from his definition of reasonable doubt an instruction that reasonable doubt might arise from a lack of evidence, or from its deficiency.
In Hammonds, the trial court instructed the jury that a reasonable doubt ". . . is a fair doubt, based on reason and common sense, and growing out of the testimony in the case." There the Court reasoned that the above instruction was error because it was susceptible to an interpretation by the jury that reasonable doubt might arise only from the evidence in the case. The Court concluded "that when such expression is used in defining reasonable doubt, without adding `or from the lack or insufficiency of the evidence' or *591 some equivalent expression, it is error." See Justice Sharp's concurring opinion in State v. Britt, supra.
In instant case, Judge Braswell did not use the phrase "and growing out of the testimony in the case" or its equivalent. There was nothing in his definition of reasonable doubt which would lead the jury to believe that a reasonable doubt must arise only from the evidence presented, and that a reasonable doubt could not arise from a lack of or insufficiency of the evidence.
We hold that Judge Braswell's definition of reasonable doubt was adequate.
We have carefully examined all of defendant's assignments of error and find no prejudicial error.
No error.